Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 and 9-16 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Mirle et al. US 2006/0160452.  Appellant’s arguments in the Appeal Brief filed 12/29/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest, the barrier composition having a polymeric layer coated on the body surface of the backsheet combined with an adhesive layer coated on the garment facing surface of the topsheet while the barrier composition in in the central portion of the article. Appellant argues Mirle does not teach a barrier composition that forms a sealed peripheral region where the topsheet and backsheet are joined where the barrier composition includes a polymeric layer coated on the backsheet layer and an adhesive layer coated on the topsheet layer in a central portion of the absorbent article.  Appellant argues Mirle teaches a barrier layer 12 made of a fibrous web and does not teach the claimed polymeric and adhesive layer arrangement and specific orientation in the peripheral seal as claimed.  The examiner concedes that while Mirle does teach the composition extends outside of the edges of the absorbent core, it does not teach the specific orientation in the peripheral seal as claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781